                                                                        Fll
                                                                           ocr ., s 201a



                               UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF
                                        CALIFORNIA
                                       BAKERSFIELD


 MYUNG JIN MYRA KOZLOWSKI,
       Plaintiff,                                    Case No. 1:18-cv-00131-DAD-EPG
 -v-


 BANK.
    . .
        OF AMERICA,
            . . . -
                    N.A.;
                     ..
                          et al.,.

       Defendants.


   PLAINliFF;S NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANT BANA

TO THE HONORABLE COURT, ALL PARTIES HEREIN AND THEIR RESPECTIVE
COUNSEL OF RECORD:

        I am the Plaintiff in this matter and I voluntarily dismiss this lawsuit pursuant to
Federal Rule of Civil Procedure 41 (a)(1 )(A)(i). Such dismissal shall be with prejudice,
with each side to bear its own costs and fees.
This dismissal is based on the settlement agreement signed by all parties on September

26 and 27, 2018~

 Dated this    !/ ·
               •
                           day of    O!kkr ,         zo1s. ·


                    ra Kozlowski, Plaintiff, In Pro Per
                             NOTICE OF DISMISSAL-SANA Page 1 of 1
                          UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF
                                   CALIFORNIA
                                  BAKERSFIELD


 MYUNG JIN MYRA KOZLOWSKI,
       Plaintiff,                              Case No. 1:18-cv-00131-DAD-EPG
 -v-


 BANK OF AMERICA, N.A.; et al.,

       Defendants.


           [PROPOSED] ORDER RE: DISMISSAL AS TO DEFENDANT BANA

       Having considered the parties' confidential settlement agreement, IT IS HEREBY
ORDERED that this action is dismissed WITH PREJUDICE as to BANA pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own costs and
attorneys' fees.
IT IS SO ORDERED.


Dated this _ _ _ of _ _ _ _ _ _ _ _ , 2018.




Honorable Dale A. Drozd
U.S. District Court Judge Presiding

                        ORDER OF DISMISSAL-SANA Page 1 of 1
                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF CALIFORNIA

                                                                               CERTIFICATE OF
MYUNG JIN MYRA KOZLOWSKI,                    Plaintiff,                        SERVICE FOR
                                                                               SERVICE BY MAIL

vs.                                                                            CaseNo. 1:18-CV-00131-
                                                                               DAD-EPG

BANK OF AMERICA, N.A., et al.,



                                             Defendant(s).




I hereby certify that on   --L-/-=-t0~'--'/'-"1+-fv-JfJ-=.....::/--"'~--(mm/
                                          1
                                                                             dd/ yyyy), I caused the following
documents:                      I
       PLAINTIFF'S NOTICE OF DISMISSA.LASTO BANA; PROPOSED ORDER




[Che:X the box, beaN, that   ~plies to hoo     yru served thectnledocum61ts.]

  0    to be filed electronically with the Clerk of Court through ECF and/ or

       that I caused a copy of the foregoing documents (and the notice of electronic
       filing, if filed electronically) to be mailed by first class mail, postage paid, to the
       following:



McGuireWoods, LLP
Two Embarcadero Center, Suite 1300
San Fran cisco, CA 94111
For: BANK OF AMERICA, N.A.
Nokes & Quinn
41 0 Broadway, Suite 200
Laguna Beach, CA 92651
For: EQUIFAX, INC

Nokes & Quinn
410 Broadway, Suite 200
Laguna Beach, CA 92651
For: EQUIFAX INFORMATION SERVICES, LLC

Donna Woo
3161 Michaelson Drive, Suite 800
Irvine, CA 92612 '
For: EXPERIAN INFORMATION SOLUTIONS, INC.

Jacobsen & McElroy
2401 American River Dr, Suite 100
Sacramento, CA 95825
For: TRANSUNION, LLC

THE MOORE LAW GROUP, APC
3710 S. SUSAN STREET, SUITE 210
SANTA ANA, CALIFORNIA 92704
For: THE MOORE LAW GROUP, APC

THE MOORE LAW GROUP, APC
3710 S. SUSAN STREET, SUITE 210
SANTA ANA, CALIFORNIA 92704
For: HARVEY M. MOORE




Date:   /oj;f~/3

                                         MyungJn Myra Kozlowski
                                         Filer'sTyped Name
